PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fisher et al.
Application No. 16/265,314
Filed: 1 Feb 2019
For: Aircraft System for Reduced Observer Visibility
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the unintentional provisions of 37 CFR 1.137(a), filed January 27, 2022, to revive the above-identified application. 

The petition is GRANTED.

The application became held abandoned as a result of the petitioner’s failure to pay the Appeal Forwarding Fee within the time period provided in 37 CFR 41.45(a).  As the Appeal Forwarding Fee was not paid within two (2) months of the Examiner’s Answer mailed June 7, 2021 and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the application became abandoned on August 8, 2021.  The Notice of Abandonment was mailed January 21, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the $2,360 appeal forwarding fee; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to Technology Center AU 3642 for appropriate action in the normal course of business on the reply received. 



/TERRI S JOHNSON/Paralegal Specialist, OPET